EXHIBIT 12 INDIANA MICHIGAN POWER COMPANY AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Year Ended December 31, 2005 2006 2007 2008 2009 EARNINGS Income Before Income Taxes $ 228,082 $ 197,273 $ 204,394 $ 190,133 $ 297,347 Fixed Charges (as below) 133,293 142,388 161,849 164,660 173,293 Total Earnings $ 361,375 $ 339,661 $ 366,243 $ 354,793 $ 470,640 FIXED CHARGES Interest Expense $ 65,041 $ 72,723 $ 80,034 $ 89,851 $ 101,145 Credit for Allowance for Borrowed Funds Used During Construction 4,352 7,465 5,315 4,609 8,348 Estimated Interest Element in Lease Rentals 63,900 62,200 76,500 70,200 63,800 Total Fixed Charges $ 133,293 $ 142,388 $ 161,849 $ 164,660 $ 173,293 Ratio of Earnings to Fixed Charges 2.71 2.38 2.26 2.15 2.71
